                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION at PIKEVILLE

JAMAAL LEWIS, SR.,
         Plaintiff,                                      Civil Action No. 7:17-6-KKC

v.

GREGORY KIZZIAH, Warden                                            JUDGMENT

         Defendant.




                                        *** *** *** ***

          Consistent with the Memorandum Opinion and Order entered this date and pursuant to

Federal Rule of Civil Procedure 58, it is ORDERED and ADJUDGED as follows:

          1.      Plaintiff Jamaal’s Lewis, Sr.’s, Amended Complaint [R. 18] is DISMISSED

WITH PREJUDICE.

          2.      Judgment is ENTERED in favor of the defendant.

          3.      This action is DISMISSED and STRICKEN from the Court’s docket.

          4.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

          Entered: February 20, 2019.
